UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 15-1451


WANDA RENAE SCOTT,

                Plaintiff – Appellant,

          v.

STATE OF SOUTH CAROLINA,

                Defendant - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Anderson.    Mary G. Lewis, District Judge.
(8:14-cv-01944-MGL-KFM)


Submitted:   August 20, 2015                 Decided:   August 27, 2015


Before WILKINSON, KING, and DIAZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Wanda Renae Scott, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Wanda       Scott      seeks   to   appeal        the    district      court’s    order

granting      her    leave    to    amend    her       complaint.          This    court    may

exercise jurisdiction only over final orders, 28 U.S.C. § 1291

(2012),       and   certain     interlocutory           and    collateral         orders,   28

U.S.C. § 1292 (2012); Fed. R. Civ. P. 54(b); Cohen v. Beneficial

Indus. Loan Corp., 337 U.S. 541, 545-46 (1949).                            The order Scott

seeks    to    appeal    is    neither      a       final    order   nor    an    appealable

interlocutory or collateral order.                      Accordingly, we dismiss the

appeal for lack of jurisdiction.                        We deny Scott’s motion to

recuse.       We dispense with oral argument because the facts and

legal    contentions         are    adequately         presented      in    the    materials

before    this      court    and    argument         would    not    aid   the    decisional

process.

                                                                                   DISMISSED




                                                2